Case 18-05337-bem          Doc 3    Filed 12/13/18 Entered 12/13/18 14:59:52            Desc Main
                                    Document      Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )     CASE NO. 16-72231-BEM
                                                   )
NOORALI AMERSI,                                    )
                                                   )     CHAPTER 7
       Debtor.                                     )
CATHY L. SCARVER, as TRUSTEE                       )
for the ESTATE of NOORALI AMERSI                   )
                                                   )
      Plaintiff,                                   )     ADVERSARY PROCEEDING
                                                   )
v.
                                                   )     NO. 18-05337
LETICIA AMERSI                                     )
                                                   )
      Defendant.                                   )

                                   CERTIFICATE OF SERVICE

         I hereby certify that I am, and at all times hereinaftermentioned was, more than 18 years
of age; that on December 13, 2018, I served a copy of the following:
         (1)    the Summons in the Adversary Action; and
         (2)    the Complaint filed with the Court on December 12, 2018;
by First Class Mail, postage prepaid to the following:
               Leticia Amersi                          Evan Altman
               1469 Frazier Road                       Northridge 400
               Decatur, GA 30033                       8325 Dunwoody Place, Bldg, 2
                                                       Atlanta, GA 30350

I certify that under penalty of perjury that the foregoing is true and correct.
         Respectfully submitted this 13th day of December, 2018.


Ragsdale Beals Seigler Patterson & Gray LLP            /s/ W. Russell Patterson, Jr,
229 Peachtree Street, N.E., Suite 2400                 W. Russell Patterson, Jr.
Atlanta, Georgia 30303-1629                            Attorney for Plaintiff
(404)588-0500                                          Georgia Bar No. 566920
E-mail: wrpjr@rbspg.com
